Citation Nr: 1750217	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO. 06-26 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for residuals of a duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1973 to March 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The history of this case was summarized by the Board in its June 2016 remand and it is incorporated by reference herein.


FINDINGS OF FACT

1. Resolving all reasonable doubt in favor of the Veteran, from December 23, 2002, the Veteran's service-connected duodenal ulcer was productive of moderate symptoms. 

2. From December 24, 2003, the Veteran's service-connected residuals of a duodenal ulcer were productive of moderate symptoms with manifestations of mild anemia (from 2010), vomiting, and abdominal pain.

3. During the entire period of appeal, the Veteran did not manifest anemia and weight loss; or recurrent incapacitating episodes as a result of his duodenal ulcer. There was also no evidence of recurrent hematemesis or melena.


CONCLUSIONS OF LAW

1. From December 23, 2002, the criteria for a 20 percent rating, but no higher, for duodenal ulcer have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.157, 3.159, 3.321, 3.400(o)(2), 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.113, 4.114, Diagnostic Code 7305 (2016).

2. From December 23, 2003, the criteria for a disability rating in excess of 20 percent for the Veteran's service-connected residuals of a duodenal ulcer have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7305 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159 (b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

VA's duty to notify was satisfied by a letter dated January 2005. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent post-treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished as to the issues decided herein, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). VA incorporated the Veteran's in-service treatment records into his claims file. In addition, post-service treatment records from the Veteran's private doctors have been incorporated into the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law. The record indicates that the Veteran was afforded several VA examinations. However, the Board determined that the October 2015 VA examination in particular was inadequate. 

In August 2017, the Board obtained a VHA opinion with respect to the Veteran's claim. The VHA report reflects that the examiner reviewed the Veteran's claims folder, reviewed his past medical history, documented his medical conditions, and rendered an appropriate opinion consistent with the remainder of the evidence of record. The Board therefore concludes that the VHA opinion is adequate for evaluation purposes. See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Newhouse v. Nicholson, 497 F.3d 1298  (Fed. Cir. 2007). Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006). The Veteran has submitted argument and evidence in support of the appeal. Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim decided herein such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). It is also noted that staged ratings are appropriate for any increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology. Any change in a diagnostic code by VA must be specifically explained. Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Board has thoroughly reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant. Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected duodenal ulcer is currently rated at 20 percent disabling, effective December 24, 2003, under 38 C.F.R. § 4.114, Diagnostic Code 7305. He contends he is entitled to a higher rating.

In order for the Veteran to be assigned a higher rating, under Diagnostic Code 7305, a 40 percent rating is assigned for a moderately severe ulcer, which is less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year. A 60 percent (maximum) rating is assigned for a severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health. 38 C.F.R. § 4.114.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. 4.6 (2016). Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2016).

In April 2014, the Board denied the Veteran's appeal. However, according to a November 2014 Joint Motion for Remand (Joint Motion), the parties agreed that the Board erred by not ensuring compliance with its May 2013 remand directives. Specifically, the Joint Motion indicated that the Board should remand the Veteran's claim to obtain a new VA examination or opinion that adequately addressed the absence or presence of standard ulcer therapy, vomiting, hematemesis, melena, manifestations of anemia, and weight loss. The Joint Motion also directed that the VA examination or opinion should address the impact, if any, that the duodenal ulcer has on the Veteran's occupational ability.

In February 2015, the Board remanded the Veteran's claim to obtain an additional VA examination and medical opinion in accordance with the November 2014 Joint Motion. The Veteran was afforded a VA examination in April 2015. While the examiner noted that the Veteran had abdominal pain, nausea, vomiting, burping, and flatus, the examiner did not indicate whether the Veteran had hematemesis, melena, manifestations of anemia, and weight loss. The examiner noted that a March 2015 esophagogastroduodenoscopy revealed that the Veteran's ulcer had healed and opined that his gastrointestinal symptoms noted in the examination report were due to his mild antral gastritis and air swallowing, not his healed ulcer. Notwithstanding the fact that the April 2015 examination report indicated that the Veteran's ulcer had healed, the examination report did not substantially comply with the Court's directive to provide the Veteran a VA examination or opinion addressing the absence or presence of hematemesis, melena, manifestations of anemia, and weight loss.

Therefore, in August 2015, the Board once again remanded the claim to ensure compliance with its prior remand directives. In particular, the Board directed the VA examiner to comment on the absence or presence of standard ulcer therapy, vomiting, hematemesis, melena, manifestations of anemia, and weight loss throughout the pendency of the appeal. Subsequently, the Veteran was afforded a VA examination in October 2015. However, that examination and opinion were also inadequate. In that connection, the October 2015 VA examination report reflects that the examiner reviewed the records located in VBMS. However, there is no indication that the VA examiner reviewed the numerous relevant VA medical records located in the Virtual VA electronic claims file.

Additionally, the October 2015 VA examiner failed to address all of the symptoms identified in the Board's remand directives. In particular, the examiner failed to comment on the absence or presence of melena. Additionally, the examiner noted that the Veteran did not have anemia. However, the examiner did not address the relevance, if any, of the VA medical records showing assessments of mild anemia. See February 2013, March 2013, and July 2013 VA medical records. Moreover, the VA examiner's opinion did not adequately address the severity of the Veteran's symptoms throughout the entire period on appeal. Rather, the opinion provided by the VA examiner appears to focus merely on the Veteran's initial diagnosis and current condition.

Furthermore, the Board directed the VA examiner to specifically comment on the impairment of the Veteran's health due to his service-connected duodenal ulcer throughout the pendency of the claim, to include the number of incapacitating episodes. In response, the October 2015 VA examiner indicated that the Veteran did not have incapacitating episodes as a result of the duodenal ulcer. However, the VA examiner failed to reconcile this finding with the prior VA examinations of record. In particular, a December 2013 VA examiner noted that the Veteran was diagnosed with a duodenal ulcer in 1974 and indicated that the Veteran had four or more incapacitating episodes per year due to signs or symptoms of a stomach or duodenum condition.

The October 2015 VA examination report also appeared internally inconsistent. In this regard, the examiner reported that the Veteran's stomach or duodenum condition impacted his ability to work. In so finding, he noted that the Veteran reported symptoms of abdominal pain at least five days per week, bloating, and rare episodes of vomiting. However, the VA examiner subsequently reported that the Veteran's service-connected duodenal ulcer did not cause limitations in living or work and indicated that the duodenal ulcer symptoms were controlled by medication. The VA examiner did not provide sufficient rationale to explain the apparent contradiction.

Moreover, the Board notes that the VA examination reports of record appear to provide conflicting opinions regarding the symptoms attributable to the Veteran's duodenal ulcer. In February 2005, the VA examiner noted a diagnosis of a history of duodenal ulcer with residual functional disability as described in the examination report. The report specifically noted symptoms such as abdominal colic and distention, nausea, vomiting, and diarrhea. However, subsequent VA medical opinions attributed the Veteran's symptoms to other conditions. For example, in April 2015, the VA examiner reported that the Veteran had episodes of upper gastrointestinal symptoms that were not the result of his healed duodenal ulcer. Rather, the VA examiner attributed the Veteran's symptoms to his persistent coughing of mucous and mild antral gastritis. Additionally, the October 2015 VA examination report did not fully address this issue.

Finally, pursuant to a third Board remand in June 2016, the Veteran was afforded new VA examinations in June 2016 and July 2016. In the June 2016 examination, the examiner diagnosed the Veteran with a healed duodenal ulcer as well as gastritis and GERD, which the examiner found to have developed secondary to the duodenal ulcer. The examiner found that the Veteran experienced recurrent episodes of symptoms that are not severe, occurring four or more times per year but lasting less than one day. The examiner also noted abdominal pain occurring at least monthly and only partially relived by standard ulcer therapy. He further noted mild nausea and vomiting occurring four or more times per year but lasting less than one day. No incapacitating episodes were recorded. The examiner responded "Yes" when asked if the Veteran's symptoms impacted his ability to work. However, when describing the occupational impact, the examiner stated that the Veteran "would have been able to perform any physical activity and any sedentary activity." Similarly, in the July 2016 VA examination, the Veteran was diagnosed with gastritis, for which he was noted to be on medication. The examiner again noted recurrent episodes of symptoms that are not severe, occurring four or more times per year but lasting less than one day. The examiner also noted abdominal pain occurring at least monthly and only partially relieved by standard ulcer therapy. The examiner further noted mild nausea and vomiting occurring four or more times per year but lasting less than one day. No incapacitating episodes were recorded, and the examiner found the disability to have no functional impact.

Based on the review of these VA examinations, the Board found that the necessary determinations still had not been adequately addressed and the inconsistencies had not been reconciled. Specifically, the Board found that no VA examiner had addressed the absence or presence of hematemesis, melena, manifestations of anemia, and weight loss throughout the period on appeal, which began in December 2002. Further, no examiner had provided a discussion of the impact of the Veteran's duodenal ulcer on his occupational ability or the impairment of his health throughout the pendency of the claim.

Therefore, Board requested a medical expert opinion from the Veterans Health Administration (VHA) regarding the claim in April 2017. Based on a thorough review of the evidence of record (including Virtual VA and all other electronic records), the VHA medical expert was asked to address the following:

1. At any point during the appeal period, from December 2002 to the present, has standard ulcer therapy, vomiting, hematemesis, melena, manifestations of anemia, and weight loss been present? Please specifically provide an answer for each symptom listed, and specifically discuss the December 2014 VA primary care record that noted complaints of anorexia and weight loss as well as the February 2013, March 2013, and July 2013 VA medical records documenting the presence of mild anemia.

2. What is the impact of these symptoms on the Veteran's occupational ability? Please provide a discussion of the impact on occupational ability throughout the appeal period and without regard to the fact that the Veteran is currently retired.

3. Does the Veteran currently have anemia, or has he had anemia for purposes of Diagnostic Code 7305 at any point during the appeal period? Please provide a discussion of the February 2013, March 2013, and July 2013 VA medical records documenting the presence of mild anemia in the context of any negative opinion.

4. Have incapacitating episodes been present for any one-year period over the course of the appeal period? If so, please provide their frequency and duration and reconcile any inconsistencies with the record.

5. Please reconcile conflicting opinions regarding symptoms of abdominal colic, distension, nausea, vomiting, and diarrhea as due to other conditions or to the service-connected duodenal ulcer.

Based on the evidence presented, namely the findings and opinion provided by the VHA medical examiner in a thorough August 2017 report, the Board finds that a rating in excess of 20 percent for duodenal ulcer is not warranted. In this regard, the Board notes that to warrant a higher rating the evidence must show moderately severe manifestations with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.

First, the VHA medical examiner determined that based on the evidence of record, the Veteran exhibited manifestations of anemia starting in 2010. The VHA medical examiner stated that the Veteran's hematocrit (HCT) levels were consistently normal until 2008 but from 2010, his HCT level reflected "mild anemia" that could be due to his chronic antritis, consistent with Diagnostic Code 7305. However, regarding whether the Veteran experienced weight loss, the VHA medical examiner found the Veteran "has had a consistent weight gain." The VHA medical examiner stated that the noted complaints of anorexia and weight loss in the VA medical records documenting the presence of mild anemia were the Veteran's "intermittent exacerbations in symptomatology [and] are probably related to his chronic gastric dyspepsia as manifestations of the documented antritis over the last [forty four] years." Nevertheless, the VHA medical examiner stated "[i]n the aggregate, the [Veteran] has sustained a weight gain over the years." 

Furthermore, regarding the question of whether the Veteran experienced incapacitating episodes for any one-year period over the course of the appeal period, the VHA medical examiner clearly stated that the Veteran did not. Rather, the VHA medical examiner discusses at length that the Veteran's 20 percent rating was erroneously reduced to 10 percent, effective September 1, 1982, and that he should have been in receipt of the 20 percent rating prior to December 24, 2003.

It should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred. 38 C.F.R. §§ 3.157, 3.400(o)(2). In this case, as the Veteran filed his claim on December 24, 2003, VA must review the evidence of record from December 24, 2002, to determine if there was an ascertainable increase in the Veteran's service-connected duodenal ulcer. Therefore, although the VHA medical expert opined that the reduction in the Veteran's rating to 10 percent in September 1, 1982, was not supported by the evidence of record, the Board can only grant the Veteran a 20 percent rating as early as December 24, 2002, which the Board will do based on the VHA medical examiner's determinations. 

In sum, although the VHA medical examiner determined the Veteran experienced mild anemia from 2010, there was no evidence he has experienced weight loss due to his disability. There was also no evidence that the Veteran has experienced recurrent incapacitation averaging ten days or more in duration at least four or more times a year. Therefore, entitlement to a 40 percent rating under Diagnostic Code 7305 is not warranted. 38 C.F.R. § 4.114.

Finally, regarding whether a 60 percent rating is warranted under Diagnostic Code 7305, the Veteran's condition would need to be severe and manifest anemia and weight loss productive of definite impairment of health. Here, again, anemia has not been shown prior to 2010, and the medical evidence shows that the Veteran has not experienced any weight loss attributable to his ulcer condition. A 60 percent rating would also require pain only partially relieved by standard ulcer therapy, periodic vomiting, and recurrent hematemesis or melena. The VHA medical examiner determined the Veteran "continued to have frequent, debilitating epigastric pain (sometimes severe enough to require hospitalization) and has received the 'usual and customary care' in the treatment of dyspepsia but has incompletely and only partially responded despite continuous and increased dosing of [proton-pump inhibitors] over the course of the last twenty years." The VHA medical examiner noted that the Veteran had also reported vomiting where "at times he answered several times a week. Vomiting on an infrequent but regular basis is consistent with the documented... chronic antritis demonstrated by endoscopy in the last two decades." However, there was no evidence of recurrent hematemesis during the period of appeal and no evidence of recurrent melena in the Veteran's entire medical history. As such, although there was evidence of pain that may have been only partially relieved with standard ulcer therapy and periodic vomiting, there is still no evidence that the Veteran had anemia prior to 2010 and certainly no evidence of weight loss productive of definite impairment of health. Therefore, the evidence of record unfortunately does not rise to the level of severity needed to meet the criteria of a 60 percent rating under Diagnostic Code 7305.

There is no alternate Diagnostic Code that would afford the Veteran a greater rating. The Veteran's predominant disability picture is best reflected by Diagnostic Code 7305. The schedule of ratings for the digestive system, to include Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other. 38 C.F.R. § 4.114. A single evaluation will be assigned under the Diagnostic Code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. Id. Moreover, the evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14. The critical element in permitting the assignment of several ratings under various Diagnostic Code is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board has considered a rating for peptic ulcers as analogous to ulcers under Diagnostic Code 7306 for marginal ulcers; however, the overall disability picture does not more closely approximate a severe ulcer condition, for the reasons stated in the analysis above. There is no recurrent hematemesis or melena and no manifestations of anemia or weight loss productive of a definite impairment of health. As noted, although the Veteran reported anorexia and weight loss, according to the VHA medical examiner, in the aggregate, the Veteran has gained weight and there is no associated malnutrition or anemia (prior to 2010) indicated. Furthermore, the VHA medical examiner stated it was impossible to specify the cause and effect to one specific abdominal pathology with regard to non-specific symptoms such as abdominal colic, distension, nausea, vomiting, and diarrhea. As such, a higher rating under Diagnostic Code 7306 is not warranted. 

The Board has also considered the Veteran's assertions regarding his symptoms, and acknowledges that he is competent to report his own observations with regard to the severity of his symptomatology. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Board finds his statements to be credible and consistent with the rating now assigned. To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record. Here, the specific examination findings of trained health care professionals and the documented medical treatment records are of greater probative weight than the Veteran's more general lay assertions that a rating higher than 20 percent is warranted. 

As such, the Board finds that the evidence of record warrants the current 20 percent disability evaluation for residuals of a duodenal ulcer from December 24, 2002, but not higher afterwards. As the preponderance of the evidence is against the claim for a higher rating from December 24, 2003, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert.

III. Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating. See 38 C.F.R. § 3.321 (b)(1). The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated periods of hospitalization so as to render the regular schedular standards impractical. See id. The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate. See id. There must be a comparison between the level of severity and symptomatology of the service-connected disability with established criteria. 

If the criteria reasonably describe a claimant's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is therefore adequate, and no referral is required. See Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his ulcer disability. During the course of the appeal, and as set forth in the VA examination reports, the Veteran's disability has been manifested by pain and vomiting. The 20 percent rating assigned contemplates these impairments. As such, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate. 

In addition, the Board acknowledges the Veteran's claims that his symptoms interfere with his ability to work. The VHA medical examiner agrees that the Veteran's duodenal ulcer does not affect his activities of daily living but "would provide interference with the sales job, such as the one that [he] had prior to [his] retirement." Here, while there is indication that his disability would interfere with employment, there is no evidence that it would be marked interference with his ability to work or necessitate periods of hospitalization. Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1). 

After applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181  (1998), the Board finds that there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

From December 23, 2002, to December 23, 2003, entitlement to a 20 percent evaluation for residuals of a duodenal ulcer is granted. 

From December 23, 2003, entitlement to an evaluation in excess of 20 percent for residuals of a duodenal ulcer is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


